Citation Nr: 0926000	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for sarcoidosis.

2.  Entitlement to an initial compensable evaluation for 
hidradenitis, left axilla.

3.  Entitlement to service connection for pyelonephritis.

4.  Entitlement to an increased initial evaluation in excess 
of 10 percent for left patella tendonitis.

5.  Entitlement to an increased initial evaluation in excess 
of 30 percent for migraine headaches.

6.  Entitlement to service connection for right knee 
retropatellar pain syndrome.

7.  Entitlement to an initial compensable evaluation for 
anemia.

8.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for pityriasis rosea.

10.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral shoulder tendonitis, claimed as 
bilateral shoulder arthritis.

11.  Entitlement to service connection for neck pain status 
post motor vehicle accident, claimed as neck arthritis.

12.  Entitlement to an initial compensable evaluation for 
onychomycosis, claimed as removal of toenail.

13.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1995 to January 2000 
(unconfirmed) and January 2003 to January 2005 (confirmed).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

As discussed further below, in February 2007, the Veteran 
withdrew the appeal for several issues.  Additionally, the 
Board notes that in a rating decision mailed in August 2007, 
the RO granted service connection with a noncompensable 
evaluation for tinea versicolor, service connection for 
uveitis, iritis, also with a noncompensable evaluation, and 
service connection, with a 10 percent evaluation, for atopic 
eczematous dermatitis.  These three issues are no longer on 
appeal, as full relief has been granted.  The August 2007 
rating decision also increased the evaluation to 10 percent 
for sarcoidosis, effective January 6, 2005.  Since this 
increase did not constitute a full grant of the benefits 
sought, the sarcoidosis increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate ratings 
can be assigned for separate periods of time based on facts 
found -- a practice known as "staged" ratings).   

The Board notes that both supplemental statements of the 
case, dated August 2007 and October 2007, were confined to 
only the sarcoidosis initial evaluation issue and the 
hidradenitis initial evaluation issue.  Further, the 
Veteran's Statement of Accredited Representative in Appealed 
Case, February 2009, also discussed only these two issues.  

The Veteran testified before the undersigned in February 2009 
at the RO.  A transcript has been incorporated into the 
record.  At the Veteran's request the record was held open 
for 30 days so that the Veteran may submit additional 
evidence.  No new evidence was submitted by the Veteran.

The issue of entitlement to an increased evaluation in excess 
of ten percent for sarcoidosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
hidradenitis scar of the left axilla does not cause any 
limitation of function.

2.  By means of a February 2007 statement, and prior to the 
promulgation of a decision in this case, the Veteran 
requested withdrawal of the issues of entitlement to service 
connection for pyelonephritis, right knee retropatellar pain 
syndrome, pityriasis rosea, neck pain status post motor 
vehicle accident (claimed as neck arthritis) and 
hypercholesterolemia.  She also requested withdrawal of the 
issues of entitlement to increased initial evaluations for 
left knee patella tendonitis, migraine headaches, anemia, 
GERD, bilateral shoulder tendonitis, claimed as bilateral 
shoulder arthritis, and onychomycosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for hidradenitis, left axilla, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 7899-7805 (2008).

2.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of entitlement to service connection for 
pyelonephritis and right knee retropatellar pain syndrome, 
pityriasis rosea, and neck pain status post motor vehicle 
accident (claimed as neck arthritis) and 
hypercholesterolemia, as well as the issues of entitlement to 
increased initial evaluations for left knee patella 
tendonitis, migraine headaches, anemia, GERD, bilateral 
shoulder tendonitis, claimed as bilateral shoulder arthritis, 
and onychomycosis, have been met.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal-Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the case at hand, the Veteran submitted a July 2005 claim 
listing fifteen issues: pyelonephritis, left knee patella 
tendonitis, migraines, right "PFS" (patella femoral 
syndrome), anemia, GERD, tinea versicolor, pityriasis rosea, 
bilateral arthritis shoulder, neck arthritis, uveitis 
(bilateral), eczema, hidradenitis, sarcoidosis, and removal 
of a toenail.  

Following an examination, the RO issued the November 2005 
rating decision regarding sixteen disabilities.  This rating 
decision denied service connection for pyelonephritis; 
granted service connection at a 10 percent evaluation for 
left knee patella tendonitis; granted service connection at a 
30 percent evaluation for migraine headaches; denied service 
connection for right knee retropatellar pain syndrome; 
granted service connection for anemia with a noncompensable 
evaluation; granted service connection also with a 
noncompensable evaluation for GERD; denied service connection 
for tinea versicolor; denied service connection for 
pityriasis rosea; granted service connection with a 10 
percent evaluation for each shoulder for bilateral shoulder 
tendonitis, claimed as shoulder arthritis; denied service 
connection for neck pain status post motor vehicle accident, 
claimed as neck arthritis; denied service connection for 
uveitis, bilateral; denied service connection for eczema; 
granted service connection for hidradenitis, left axilla, 
with a noncompensable evaluation; granted service connection 
for sarcoidosis also with a noncompensable rating; granted 
service connection for onychomycosis, claimed as removal of a 
toenail, with a noncompensable evaluation; and denied service 
connection for hypercholesterolemia.

The Veteran's June 2006 notice of disagreement pertained to 
all sixteen issues listed in the rating decision.  The 
September 2006 statement of the case also pertained to all 
sixteen issues on appeal.  The Veteran's September 2006 VA 
Form 9, Substantive Appeal, also indicated she was appealing 
all issues given in the statement of the case.  

By means of a statement submitted to the RO in February 2007, 
and largely repeated in an April 2007 statement, the Veteran 
indicated that she wished that her appeal be considered only 
for the issues of sarcoidosis, "dermatitis fibrotosis," and 
uveitis.  Her statement continued by describing symptoms from 
which the Veteran suffered, to include a reference to her 
armpits.  As the term "dermatitis fibrotosis" does not 
appear in the Veteran's medical treatment reports, the RO 
interpreted this statement to mean a withdrawal from appeal 
all issues other than the sarcoidosis, hidradenitis of the 
left axilla, bilateral uveitis, and the skin related 
disabilities of tinea versicolor and eczema.  See April 2007 
Examination Inquiry.  As noted above, service connection is 
in effect for the Veteran's skin and eye disorders, and the 
claims for increased ratings for sarcoidosis and hidradenitis 
are addressed herein.

The Board finds that the Veteran's April 2007 statement 
withdraws from appeal the following issues:  service 
connection for pyelonephritis, increased rating for left knee 
patella tendonitis, increased rating for migraines, service 
connection for right knee retropatellar pain syndrome, 
increased rating for anemia and GERD, service connection for 
pityriasis rosea, increased rating for bilateral shoulder 
tendonitis, service connection for neck pain, service 
connection for onychomycosis, and service connection for 
hypercholesterolemia.  As the Veteran has withdrawn her 
appeal as to those issues, there remain no allegations of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
those issues, and they are dismissed without prejudice.


II. Decision

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
evaluation that was assigned for hidradenitis, left axilla.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-27.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

As the Veteran submitted her claim shortly after her 
separation from service, a review of her service treatment 
records is necessary.  In September 2003 the Veteran sought 
treatment for pain under her left arm and reported a new 
abscess there.  The examiner prescribed Keflex and 
recommended applying heat to the area.  She returned later 
that same month and was referred to dermatology.  In October 
2003 the Veteran sought treatment and hidradenitis was 
diagnosed.  Following an objective examination the examiner 
noted in the axilla the enlarged masses appeared to be 
ingrown hairs.  After conservative treatment, similar lesions 
had disappeared from other parts of the body.  The examiner 
prescribed minocin and recommended washing with hibiclens.  
The Veteran was released to duty; however another treatment, 
a week later the Veteran was placed on a temporary physical 
profile for multiple skin abscesses.   There was no further 
treatment in service.

Following the Veteran's separation in January 2005, the 
Veteran sought treatment again in August 2005 at a non-VA, 
service hospital.  The Veteran reported pain was a 3/10, 
mild, and under the left arm.  The examiner noted that 
earlier that month an abscess, also called a furuncle, had 
been opened for drainage.  Now smaller areas were evident 
under her left axilla and the examiner expected the Veteran 
to respond to additional antibiotics.  A September 2005 
treatment note reported the drainage, under the left axilla 
was healing well, though a small amount of granulations 
remained.  

In October 2005 the Veteran was afforded a general VA 
examination.  The examiner reported the presence of a scar 
under the left armpit.  The length was 1 to 1.5 cm; the scar 
was healed and a darker color.  The Veteran complained of 
mild discomfort in the scar, at times.  The examiner gave the 
diagnosis of hidradenitis, left axilla, status post surgical 
treatment with healed scar and prolonged antibiotic therapy, 
resolved.  

In its November 2005 rating decision, the RO granted service 
connection, with a noncompensable evaluation, under 
Diagnostic Codes 7899-7805.  See 38 C.F.R. § 4.27 (2007) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99").

The Veteran submitted no other treatment reports regarding 
left axilla hidradenitis, private, VA, or non-VA. 

In her February 2007 statement regarding her other issues on 
appeal, the Veteran stated generally that enlarged lymph 
nodes caused discomfort under her armpits.  In May 2007, the 
Veteran was afforded a VA skin diseases (other than scars) 
examination.  The examiner noted the Veteran's complaint of 
having had hidradenitis reoccur under the left axilla twice 
since the last VA examination (October 2005).  The Veteran 
had used warm wet packs, though there was "sensitivity 
pain" at times.  Upon objective examination the examiner 
found no lump or mass under the left axilla, which the 
examiner found to be nontender.  The diagnosis was left 
axilla recurrent hidradenitis, stable.  

In her February 2009 testimony, the Veteran stated she was 
not receiving any treatment for the service-connected 
hidradenitis.  However, the Veteran also stated that someone 
recommended she use a special deodorant, apparently available 
over-the-counter, because her left armpit would sweat more 
than her right.  To further remedy this imbalance, the 
Veteran reported wearing extra shirts to catch the sweat.  

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for hidradenitis of the left 
axilla.   

As noted, the Veteran's service-connected hidradenitis, left 
axilla, is currently rated noncompensably disabling under the 
criteria DC 7899-7805 (2008).  The Veteran's specific 
disability is not listed on the Rating Schedule, and the RO 
assigned DC 7899-7805 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2007).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.118, DC 7805, for scars, 
other.  Under Diagnostic Code 7805, scars may be evaluated on 
the limitation of function of the affected part.  Therefore, 
the Board will begin its review here.  

In this case, there is no evidence of record that the Veteran 
has limitation of function associated with her scar.  The 
October 2005 VA examiner did not report any limitation of 
function and the Veteran has not claimed any.  Thus, the 
Board finds that a higher rating under Diagnostic Code 7805 
is not warranted for the Veteran's service-connected 
disability rated as a scar.  The Board must consider 
evaluation of the Veteran's service- connected scar under all 
other potentially appropriate diagnostic codes.

In this case, the hidradenitis disability at issue involves 
the Veteran's left axilla, not her head, face or neck.  DC 
7800 thus does not apply.  Scars, other than of the head, 
face, or neck, which are deep or cause limited motion, are to 
be rated under DC 7801.  DC 7801 provides that a 10 percent 
evaluation is assignable for such scars when the area or 
areas exceed 6 square inches (39 sq. cm.).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 
(2008).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801, Note (1), (2) (2008).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2008

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2008).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2008).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2008).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

The Board notes that there is no evidence that the Veteran's 
scar is deep or limits her motion to warrant application of 
Diagnostic Code 7801 (scars, other than head, face, or neck, 
that are deep or that cause limited motion).  The left axilla 
scar was described by the October 2005 VA examiner to be 1 by 
1.5 cm in length, well-healed, but of a darker color than the 
surrounding skin; however, it is not 144 square inches or 
greater to warrant application of Diagnostic Code 
7802,(scars, other than head, face, or neck that are 
superficial and do not cause limitation motion).  There is 
also no evidence that the scar is unstable or painful to 
warrant application of Diagnostic Code 7803 (superficial, 
unstable scars) or Diagnostic Code 7804 (superficial, painful 
on examination scars).  The 2007 VA examiner found the 
Veteran's left axilla to be objectively nontender.  
Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, and 7804 do not assist the Veteran in obtaining a 
higher evaluation for her left axilla scar.  The medical 
findings do not support a compensable rating for the scars 
under the regulations.  The Veteran's scars are not unstable, 
painful on examination, equal or greater to 144 square 
inches, and are not shown to be deep or cause limited 
movement.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2008). 
 
The Board also notes that during the course of this appeal, 
effective October 23, 2008, VA amended the rating criteria 
for evaluating skin disabilities, which include scars.  67 
Fed. Reg. 54708, 54712 (Sept. 23, 2008).  These amendments, 
which affect some of the aforementioned DCs, apply only to 
claims received on or after October 23, 2008, not to the 
Veteran's claim in this case.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the Veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
this case, where the diagnostic code under which the Veteran 
is rated, in this case, Diagnostic Codes 7805, is not 
predicated on loss of range of motion, §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7(1996).

No rating criteria specifically address hidradenitis by means 
of its own diagnostic code.  Again, where the particular 
disability for which the Veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic codes 
addressing general skin disabilities provide some guidance in 
selecting the proper criteria.  Under the rating criteria, 
the rater is directed to rate infections of the skin not 
listed elsewhere either according to the criteria for 
dermatitis, under Diagnostic Code 7806, or according to the 
criteria for scars or disfigurement, under Diagnostic Code 
7800 - 7805, depending on the primary disability.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a compensable rating for service-connected 
hidradenitis for any period of this initial rating claim.  
The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher evaluation.  
Further, the record overall is negative for any opinion or 
evidence that the Veteran was disfigured or that she has 
scars as a predominate disability.  
DC 7820, which governs ratings of infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases).  This DC provides that 
such an infection is to be rated as disfigurement of the 
head, face or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.

DC 7806 provides that a 0 percent evaluation is assignable 
for dermatitis with less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  A 10 percent evaluation is assignable for dermatitis 
with at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assignable for dermatitis with 20 to 40 percent of the entire 
body or20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
six weeks or more, but not constantly, during the past 12- 
month period.  38 C.F.R. § 4.118, DC 7806 (2008).

In sum, during the course of this appeal, the Veteran's 
hidradenitis has involved one left armpit, which is usually 
unexposed, and has necessitated, according to anecdotal 
evidence, the use of an over-the-counter deodorant, not 
systemic treatment.  An initial compensable evaluation is 
thus not assignable under DCs 7806 and 7820.

The Board notes that there are some disorders of the skin 
that have active and inactive stages or are subject to 
remission and recurrence.  Where the evaluation of such a 
disability that fluctuates in degree of disability is at 
issue, an examination of the disability during an active 
stage or during an outbreak is required.  Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992).  Thus, the frequency, duration, and outbreaks of skin 
disease exacerbations must be addressed and the skin disorder 
should be considered, whenever possible, at a time when it is 
most disabling.

In this case, there are the September and October 2005 non-VA 
outpatient records of treatment for the hidradenitis which 
report the condition and treatment of an abscess requiring an 
incision and drainage, followed by years, 2005 through 2009, 
when the Veteran had not sought treatment at all; anecdotal 
evidence to two outbreaks, occurring between the 2005 and 
2007 VA examinations, that were sufficiently treated with 
warm wet packs; and subjective complaints, none apparently 
reported to any medical practitioner, of excessive sweating 
that responds to an over-the-counter deodorant.  Furthermore, 
VA examinations of the skin were conducted in October 2005 
and May 2007.  Taking into consideration that there is 
significant medical evidence showing that the Veteran's skin 
disability was examined during at various times in an effort 
to capture the disease at various stages, the Board finds 
that the evidence of record is sufficient to rate the 
disability under appeal.

The rating schedule is designed to accommodate changes in 
condition and the Veteran may be awarded different 
evaluations in the future should her disability picture 
change.  38 C.F.R. § 4.1.  At present, however, the above 
noted evaluation is the most appropriate given the medical 
evidence of record.

In view of the Court's holding in Fenderson, the Board has 
considered whether the Veteran was entitled to a "staged" 
rating for her service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the history of the Veteran's disability, the Board 
finds that, at no time since service connection has been in 
effect has her hidradenitis been more disabling than as 
currently rated.

The Board has considered the statements of the Veteran.  The 
Veteran is competent as a lay person to report that on which 
she has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is not competent to offer 
medical opinions regarding her left axilla disability in 
relation to the schedular criteria, as there is no evidence 
of record that she has specialized medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  To the extent 
that she has asserted she warrants more than a noncompensable 
evaluation for her left axilla hidradenitis disability, the 
objective clinical findings simply do not support her 
assertions.

The evidence shows that the Veteran is appropriately rated 
under Diagnostic Code 7805, and that the criteria for a 
higher or a separate rating under any other DC have not been 
met.  The appeal for this matter is denied.   

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's left axilla hidradenitis 
symptoms of extra sweating, the need to wear additional 
undergarments and the use of special deodorant are 
sufficiently accounted for in the noncompensable evaluation 
which compensates for the disability.  The Board finds the 
Diagnostic Codes adequately address the Veteran's symptoms.  
The Veteran has not claimed any hospitalization because of 
her left axilla disability.  The Board notes that the 
Veteran's statements describing her missing work or leaving 
early for medical treatment were attributed to other 
disabilities.  The Veteran stated during her testimony that 
she was not receiving any medical treatment for her left 
axilla disability.  As such, the diagnostic code for the 
Veteran's service-connected disability adequately describes 
the current disability level and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.

III. Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant 
pre-adjudication notice by letter dated in August 2005.  
Notice as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was provided by letter dated July 2006 and the claims 
were readjudicated in the August 2007 rating decision.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
rev'd by Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The 
Veteran was notified that her claim was awarded with an 
effective date of January 6, 2005, the date after her 
separation from service and the noncompensable rating was 
assigned.  She was provided notice how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for a higher rating and she demonstrated her actual 
knowledge of what was required to substantiate a higher 
rating in her argument included on her Substantive Appeal.  
Although she was not provided pre-adjudicatory notice that 
she would be assigned an effective date in accordance with 
the facts found as required by Dingess, she was assigned the 
date after her separation from service as an effective date, 
the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations in October 2005 and May 2007, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal (hidradenitis) have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Given the Veteran's expression of intent to withdraw her 
appeal regarding the issues listed above, further discussion 
of the impact of the VCAA on those claims is not necessary.


ORDER

An initial compensable evaluation for hidradenitis, left 
axilla, is denied.

The appeal as to the issue of service connection for 
pyelonephritis is dismissed.

The appeal as to the issue of an increased initial evaluation 
in excess of 10 percent for left knee patella tendonitis is 
dismissed.

The appeal as to the issue of an increased initial evaluation 
in excess of 30 percent for migraine headaches is dismissed.

The appeal as to the issue of service connection for right 
knee retropatellar pain syndrome is dismissed.

The appeal as to the issue of a compensable initial 
evaluation for anemia is dismissed.

The appeal as to the issue of a compensable initial 
evaluation for GERD is dismissed.

The appeal as to the issue of service connection for 
pityriasis rosea is dismissed.

The appeal as to the issue of an increased initial evaluation 
in excess of 10 percent for bilateral shoulder tendonitis, 
claimed as bilateral shoulder arthritis, is dismissed.

The appeal as to the issue of service connection for neck 
pain status post motor vehicle accident, claimed as neck 
arthritis, is dismissed.

The appeal as to the issue of an initial  compensable 
evaluation for onychomycosis, claimed as removal of a 
toenail, is dismissed.

The appeal as to the issue of service connection for 
hypercholesterolemia is dismissed.


REMAND


Additional development is needed prior to further disposition 
of the sarcoidosis initial evaluation claim.

During the course of the Veteran's testimony before the Board 
the Veteran complained that the examiner who conducted the 
various pulmonary tests appeared to scold the Veteran for not 
trying hard enough and appeared to push to Veteran to retest 
until certain results were achieved.  Further during the 
course of her testimony, the Veteran stated that she has 
continued to receive treatment for sarcoidosis from a private 
practitioner and that there were additional treatment records 
dated after those in the claims file.  It thus appears that 
there may be applicable medical treatment records that have 
not been associated with the claims folder.  Because VA is on 
notice that there may be additional records that may be 
applicable to the Veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and an attempt to obtain them should be made.  38 
C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to 
identify any VA or non-VA records, 
specifically with private physician, Dr. 
F. Morales after January 2007 or treatment 
obtained at Darnall Army Community 
Hospital (DACH), Fort Hood, Texas, after 
November 2006, that may be available 
relating to her service-connected 
sarcoidosis disability.  After obtaining 
any necessary authorization, obtain all 
pertinent clinical records from any VA 
medical facility identified by the Veteran 
and any other identified pertinent private 
or non-VA medical reports.  All efforts to 
obtain outstanding medical records should 
be fully documented, and if any identified 
records are not available, a negative 
response should be obtained and the 
Veteran should be informed of such so that 
she can obtain and submit them.

2.  Afford the Veteran a VA pulmonary 
examination for the purpose of 
ascertaining the severity of her service-
connected sarcoidosis.  All necessary 
tests and studies should be accomplished 
and all complaints and clinical 
manifestations should be reported in 
detail.  The claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report should 
reflect that the claims folder was 
reviewed.

3.  Then, readjudicate the Veteran's claim 
for an increased initial evaluation of her 
service-connected sarcoidosis disability.  
If any decision remains adverse to the 
Veteran, provide the Veteran and her 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


